Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2018/0308072) in view of Ardashev (11,196,568) in view of Smith’114 (2019/0130114).

Regarding claim 1, Smith teaches
a system for implementing virtual distributed ledger technology network nodes, comprising:
at least one hardware processor; and (Smith, [0005] The system is a scalable, flexible, and extensible platform for building, deploying, and managing distributed applications that interact with multiple blockchain technologies. [0063] FIG. 9 illustrates an exemplary a system 900 that may implement the system. … The electronic system includes a bus 905, processor(s) 910,)
at least one memory device storing instructions executable by the at least one hardware processor to perform operations comprising: (Smith [0069] The ROM 915 stores static instructions needed by the processor(s) 910 and other components of the electronic system. The ROM may store the instructions necessary for the processor(s) 910 to execute the processes provided by the system. The permanent storage 940 is a non-volatile memory that stores instructions)
executing a plurality of microservices (Smith [0022] The system 117 in one embodiment is an event-driven, microservice-based platform with separation of concerns across different microservices. Each microservice performs domain-specific tasks and is tailored for optimizing those tasks.) … ; wherein at least two of the plurality of microservices are associated with different distributed ledger technology networks; (Smith, [0029] The Network microservice 205 is a blockchain-agnostic service that provides a generic interface for creating and interacting with arbitrary resources on one or more blockchains. [0038] The Logic microservice 202 provides the processing capability needed to automate business processes from the blockchains.) (Examiner Note: blockchains satisfy more than one distributed ledger technology network, Network and Logic are two microservices)
wherein the plurality of microservices include: 
an event routing manager microservice configured to receive a smart contract microservice request and to route events between microservices; (Smith [0029] The Network microservice 205 is a blockchain-agnostic service that provides a generic interface for creating and interacting with arbitrary resources on one or more blockchains. It manages blockchain nodes, processes events from the network, and translates high-level instructions into native on-chain code,  [0048] At step 502, the Network microservice 205 processes the Event and converts data and resources from the node into a normalize format for use in one or more of the other microservices.)
a smart contract execution microservice configured to execute a smart contract associated with the smart contract microservice request; and (Smith, [0037] The Logic microservice 202 is a rules engine that provides a familiar programming environment with full access to the other microservices. Logic programs can execute on-chain via smart contracts  [0038] The Logic microservice 202 provides the processing capability needed to automate business processes from the blockchains.)
a … microservice configured to commit … to a distributed ledger associated with one of the different distributed ledger technology networks (Smith [0034] The Identity microservice 204 is used to create decentralized identities that can be stored on a blockchain …The Network microservice 205 can store a record of the identity in a distributed registry on a blockchain, after the identity has been created.).
	Smith teaches microservices for committing to the ledger but does not teach transaction resource manager. 
However Ardashev teaches a transaction resource manager … configured to commit an outcome of the smart contract execution … to a distributed ledger (Ardashev, Col 4, lines 3-5  In some cases, specialized chaincodes may exist for management functions and parameters which are referred to as system chaincode.  Col 9, lines 50-54, The chaincode may write to the blockchain data associated with the cryptographic details. In FIG. 2A, revocations of the user credentials may include execution of the smart contract. One function may be to commit a transaction related, to execution of the smart contract on the ledger for recording the revocation of the use credentials and assignment of new credentials, which may be provided to one or more of the nodes 204-210.  Col 8, lines 3-5, The blockchain 106 network may be configured to use one or more smart contracts that manage transactions for multiple participating nodes.  Col 4, lines 12-17, A typical endorsement policy allows chaincode to specify endorsers for a transaction in the form of a set of peer nodes that are necessary for endorsement. When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction.) (Examiner Note: system chaincode management functions include endorser policy (resources) to validate the transaction)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ardashev’s transaction resource manager functions with Smith’s microservices system because doing improves validation with endorsement policies (Ardashev, Col 4, lines 9-20, In general, blockchain transactions typically must be “endorsed” before being committed to the blockchain while transactions which are not endorsed are disregarded. A typical endorsement policy allows chaincode to specify endorsers for a transaction in the form of a set of peer nodes that are necessary for endorsement. When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction. After validation, the transactions enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed transactions grouped into blocks.)
Smith teaches a host building and deploying applications1 which reasonably reads on creating, but does not teach a virtual machine.
However Smith’114 teaches virtual machines on a host system executing microservices, … via the one or more virtual machines (Smith’114, [0104] Host 510 is the virtual machine providing computing resources. The microservices environment is cloud-agnostic and can be hosted across any variety of cloud infrastructure providers through hosted computers (i.e., virtual machines) or container-as-a-service platforms.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Smith’114’s microservices virtual machine to Smith’s microservices system because doing so aids cloud based environments (Smith’114 [0032] The processing for various embodiments may be implemented in software that is cloud-based. In some embodiments, the computer system described above may be implemented as a cloud-based computing environment, such as a virtual machine operating within a computing cloud.) 

Regarding claim 2, Smith, Ardashev and Smith’114 teach
the system of claim 1, wherein each of the one or more virtual machines (Smith’114, [0104] Host 510 is the virtual machine providing computing resources ) is a virtual distributed ledger technology node associated with a virtual distributed ledger technology network comprising a plurality of virtual distributed ledger technology nodes (Smith’114, [0065] The blockchain network may have a plurality of blockchain nodes having blockchain-based data storage systems in each blockchain node as described above with respect to FIG. 1. In some embodiments, the blockchain network and the blockchain node of FIG. 4 may be represented by the network and nodes shown in FIG. 1.).  
Smith’114 is combined with Smith for the same reasons as claim 1.

Regarding claim 3, Smith, Ardashev and Smith’114 teach
the system of claim 1, wherein each of the one or more virtual machines is a virtual distributed ledger technology node associated with a different virtual distributed ledger technology network, (Smith [0029] The Network microservice 205 is a blockchain-agnostic service that provides a generic interface for creating and interacting with arbitrary resources on one or more blockchains. [0047] It should be noted that blockchain 420 can be of any blockchain technology, and the agnostic aspects of Instance 1 and Instance 2 can process blockchains of any type.) each virtual distributed ledger technology network comprising a plurality of virtual distributed ledger technology nodes (Smith’114, [0065] The blockchain network may have a plurality of blockchain nodes having blockchain-based data storage systems in each blockchain node as described above with respect to FIG. 1. In some embodiments, the blockchain network and the blockchain node of FIG. 4 may be represented by the network and nodes shown in FIG. 1.).  
Smith’114 is combined with Smith for the same reasons as claim 1.

Regarding claim 4, Smith, Ardashev and Smith’114 teach
the system of claim 2, wherein the virtual distributed ledger technology network uses a consensus protocol to confirm consensus among its virtual distributed ledger technology network nodes to commit an outcome of one of the plurality of microservices to the distributed ledger (Smith [0017] For example, applications 101A and 101B interface through communication block 103 to a single public blockchain technology that has its own distributed database 104A, execution environment 105A, and consensus protocol 106A.  [0018] System 117 provides a uniform interface to any blockchain database 114, to any blockchain execution environment 115, and to any consensus protocol (e.g. proof-of-work, proof-of-stake, traditional Paxos, and the like) 116.) 
While Smith teaches consensus  protocol, for compact prosecution Ardashev is cited to teach execution (use) of the consensus protocol. 
Ardashev teaches uses a consensus protocol to confirm consensus (Ardashev, Col 4, lines 9-20, In general, blockchain transactions typically must be “endorsed” before being committed to the blockchain  … After validation, the transactions enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed transactions grouped into blocks.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Ardashev’s consensus protocol use with Smith’s virtual distributed ledger system because consensus checking is a property of blockchain (distributed ledger) (Ardashev, Col 5, lines 30-36,  Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like,  Col 3, lines 53-56,  For example, the peers may execute a consensus protocol to validate blockchain storage transactions,) 

Claims 8-11 are method claims for the system claims 1-4 and are rejected for the same reasons as claims 1-4.

Claims 15-18 are medium claims for the system claims 1-4 and are rejected for the same reasons as claims 1-4.


Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art does not make obvious a consumer node storing a partially replicated ledger in a virtual distributed ledger technology node in combination with Smith-Ardashev-Smith’114.
Claim 6 is objected to because it depends on claim 5 which would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to because data protection compliance, approving or denying request and committing to the distributed ledger is not found in the art in a way combinable with Smith-Ardashev-Smith’114.  Smith teaches permissions2, storing permissions in the blockchain and granting access   but does not teach claim 7.

Claims 12-14 are method claims for the system claims 5-7 and are objected to for the same reasons as claims 5-7.

Claims 19-21 are medium claims for the system claims 5-7 and are objected to for the same reasons as claims 5-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortiz (2018/0268401) discloses hybrid blockchain platform and microservice API.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/               Examiner, Art Unit 2494                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (Smith  [0005] The system is a scalable, flexible, and extensible platform for building, deploying, and managing distributed applications that interact with multiple blockchain technologies.)
        2 (Smith [0036] Identity 204 can also create and manage permissions associated with each identity. The permissions can be stored in the blockchain.  This prevents tampering with both the identity and the associated permissions. This allows centralized control of users that might have access to data and processes so that only authorized users can perform certain functions. [0047] However, if Instance 2 desires access to the private data stored in the identity, it will be up to Instance 1 to grant the access.  The granting of access may be via permissions embedded into the identity, or via communication between Instance 1 and Instance 2)